Citation Nr: 0409725	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  97-32 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder, and/or 
bipolar disorder and dysthymia.

2.  Entitlement to service connection for arthritis and 
fibromyalgia.

3.  Entitlement to an increased rating for lumbar strain with 
degenerative disc disease, currently assigned a 20 percent 
evaluation.

4.  Entitlement to an increased rating for cervical strain with 
degenerative disc disease, currently assigned a 20 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1979 to February 1986.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO), which denied service 
connection for arthritis; confirmed a 10 percent evaluation for 
lumbar strain; and increased an evaluation for cervical strain 
from 10 percent to 20 percent.  Appellant appealed an August 1997 
rating decision, which denied service connection for an acquired 
psychiatric disability, claimed as bipolar disorder, dysthymia, 
anxiety, and post-traumatic stress disorder.  

During the pendency of the appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 2002)) became 
law.  A subsequent September 2001 rating decision confirmed a 20 
percent evaluation for cervical strain with degenerative disc 
disease; and increased an evaluation for lumbar strain with 
degenerative disc disease from 10 percent to 20 percent, effective 
April 28, 1997.  See AB v. Brown, 6 Vet. App. 35 (1993).  

These appellate issues are being REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.; and VA will provide 
notice if further action is required on appellant's part.


REMAND

With regard to procedural matters, there has been a significant 
change in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 became law.  
This law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  There have also been final regulations promulgated 
to implement the new law.  This change in the law is generally 
considered applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or filed 
before the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-2003 
(Nov. 19, 2003).  However, the evidentiary record does not 
currently include any letter from the RO informing appellant and 
his representative of the Veterans Claims Assistance Act of 2000 
and its applicability with regards to the appellate issues.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Due to this 
procedural due process concern, a remand of the case appears 
necessary.  

With regard to another procedural matter, in August 2003 and March 
2004 written statements, appellant requested that a 
videoconference hearing be held before the Board on the appellate 
issues involving service connection for arthritis/fibromyalgia and 
increased ratings for cervical and lumbar strain with degenerative 
disc disease.  Since videoconference hearings are scheduled by the 
RO (See 38 C.F.R. § 20.704(a) (2003)), the Board is also remanding 
the case herein for that purpose.  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide comprehensive notice of the VCAA, the 
evidence needed to substantiate the claim, and notice as to what 
evidence will be obtained by which party.  Notice should be in 
accordance with Quartuccio, and other legal precedent.

2.  The RO should schedule a videoconference Board hearing, and 
provide appellant and his representative notice thereof in 
accordance with appropriate provisions.  If he desires to withdraw 
the request for such hearing prior to the hearing, he may do so in 
writing pursuant to applicable provisions.

When the aforementioned development has been accomplished, the 
case should be returned to the Board for further appellate 
consideration, to the extent such action is in order.  No action 
is required of the appellant until he is notified.  The Board 
intimates no outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





